Exhibit 10.3




GENESIS FINANCIAL INC.

February 15, 2018







Mr. Roy Rose










Re:  Employment Agreement




Dear Mr. Rose:

This letter agreement (the "Letter Agreement") constitutes an offer of
employment on behalf of Genesis Financial Inc., a Wyoming corporation
(the "Company") to the undersigned individual (the "Executive" or “Employee”).
 The terms of this offer are as set forth below:

1.

(a) Position.  You shall serve as the Company's Chief Executive Officer.  Your
responsibilities in this position shall be determined by the Board of Directors
of the Company. Until further notice you shall report to the Board. You shall
devote the such time, attention and ability to the business of the Company as
reasonably required and shall well and faithfully serve the Company and shall
use his best efforts to promote the interests of the Company. You appreciate
that your duties may involve significant travel from your place of employment
(both within and outside the country in which that place is located), and you
agree to travel as reasonably required in order to fulfill your duties.

(b) Board Seat  The Company shall cause you to be appointed to the Board and
shall use its reasonable commercial efforts thereafter to cause you to be
nominated and reelected to the Board. You shall serve on the Board as the
Company's Co-Chairman.

You agree that you shall not accept any other appointments to the board of
directors of any third person without first obtaining the written approval of
Company which approval shall not be unreasonably withheld.




2.

Compensation  In connection with your employment, the Company will pay you the
following salary and other compensation:

(a)

Salary.  You will be paid a base salary at the annual rate of $360,000 (your
"Base Salary"), payable in accordance with the Company's standard payroll
practices. On the annual anniversary of your employment your Base Salary shall
increase by the percentage increase, if any, in the C.P.I. during the previous
one year period.

The Base Salary will be subject to adjustment as follows (but in no event may be
reduced):

“Total Revenue” means the  consolidated annual revenue recorded by the Company,
as reflected  in its audited annual financial statements (“Statements”).





--------------------------------------------------------------------------------

If the Total Revenue exceeds $400 million, the Base Salary will increase to
$500,000, commencing as of January 1 of the year following the year reported in
the Statements.

If the Total Revenue exceeds $500 million, the Base Salary will increase to
$600,000, commencing as January 1 of the year following the year reported in the
Statements.



(b)

EBITDA Bonus. Employee shall be entitled to receive an annual bonus on the
Company attainment of an EBITDA target (the “E Target”) if such E Target is
attained in the following amounts:



(i)

If the Company attains at least 100% of the E Target, Employee shall receive
10.0% of his Base Salary



(ii)

If the Company attains at least 115% of the E Target, Employee shall receive an
additional 10% of his Base Salary



(iii)

If the Company attains at least 125% of the E Target, Employee shall receive an
additional 10% of his Base Salary

For each fiscal year of the Term, the Company shall designate the upcoming
year’s E Target after it is approved by the Company’s Board, on or before
February 15 of the applicable fiscal year, or as soon thereafter as approved by
the Board, and it shall notify Employee in writing of such E Target for the
fiscal year to which the E Target applies. For each portion of a fiscal year
that Employee is employed by Company, Employee shall be entitled to a pro-rata
portion of the E Bonus, if and when earned. Any bonus payable to Employee
hereunder shall be paid within thirty (30) days following the end of the audit
for the applicable fiscal year.




(c )

Performance Bonus. Effective for calendar years 2018, 2019 and 2020, the
Employee will qualify for an annual performance bonus with a target level of 5%
of Base Salary up to a maximum of 20% of Base Salary based upon the Company’s
total revenue criteria as established by the Compensation Committee of the Board
after consultation with Employee.  The Board or the Compensation Committee will
endeavor in good faith to establish the annual performance bonus criteria by
February 15th of each calendar year.  Any earned bonus will be paid as soon as
practicable after the Board or the Compensation Committee determines that the
bonus has been earned, but in no event will the bonus be paid after the later of
(i) the fifteenth (15th) day of the third (3rd) month following the close of the
Company’s fiscal year in which the bonus is earned or (ii) March 15 following
the calendar year in which the bonus is earned.   




(d)

Other Compensation.  You will be eligible to participate in the benefit plans
established for Company employees, including group life, health, and dental
coverage (“Plan Benefits”); in each case to the same extent and in the same
manner as other similarly situated executives.




(e)

Vehicle Allowance You will receive a car allowance in the amount of $ 750 paid
monthly for Employee's use of a personal automobile for business use ("Vehicle
Allowance").




(f)

Employee Stock Option Plan.  The Company intends to shortly establish an
employee stock option plan. The Company does not currently have a Stock Option
Plan in place. Notwithstanding, you will be eligible, at the discretion of the
Company’s board of directors or any designated committee thereof, to participate
in such plan at which time it is implemented. Any allocation of stock options is
at the sole discretion of the Board of Directors or such committee.



(g)

 Club Membership. During the Term, the Company shall pay on your behalf, or
reimburse you for, enrollment  and annual membership fees payable in connection
with your membership in one (1) country club of your choice (“Club Membership”).





--------------------------------------------------------------------------------





(h)

Right to Change Plans.  Nothing in this letter will be construed to limit,
condition or otherwise encumber the Company's right to amend, discontinue,
substitute or maintain any employee benefits plan, program or perquisite.




(i)

Paid Time Off (PTO) / Paid Holidays.  You shall accrue PTO at the rate of 24
days for each calendar year, prorated as applicable for any partial calendar
year and subject to the terms of the Company's vacation policy.  PTO is meant to
include all vacation, personnel and sick days.  You shall not be entitled to any
additional PTO.  You shall be compensated at the usual rate of base compensation
for any PTO.  Any Employee unused PTO may be accrued for up to 30 months after
which any unused PTO shall expire. You shall also be entitled to paid Company
Holidays as generally given by the Company.  Company Holidays are currently
defined as New Year's Day, Memorial Day, Independence Day, Labor Day, the day
before Thanksgiving Day, Thanksgiving Day and Christmas Day.




All payments in this Section 2 shall be subject to all required federal, state,
and local withholding.




3.

Expense Reimbursement.  You shall be entitled to reimbursement for ordinary,
necessary and reasonable out-of-pocket trade or business expenses which you
incur in connection with performing your duties under this Letter Agreement.
 The reimbursement of all such expenses shall be made upon presentation of
evidence reasonably satisfactory to the Company of the amounts and nature of
such expenses and shall be subject to the reasonable approval of the Company's
executive officers or Board of Directors.   

4.

Additional Agreements; Non-compete; Non-solicitation.  As a Company Executive,
you will be expected to abide by Company rules and regulations including social
media policy, insider trading policies and underwriter lock ups, from time to
time in force which are brought to his notice.  You will be specifically
required to sign an acknowledgement that you have read and understand the
Company social media policy.  You will be expected to sign (if you have not
already done so) and comply with the Employment, Non competition, Confidential
Information and Intellectual Property Assignment Agreement attached as
Exhibit B, which requires, among other things, the assignment of your rights to
any intellectual property made during your association with the Company, and
non-disclosure of proprietary information.  

5.

At-Will Employment.  Your employment with the Company will be "at will," meaning
that either you or the Company will be entitled to terminate your employment at
any time and for any reason, with or without cause.  Any contrary
representations that may have been made to you are superseded by this Letter
Agreement.  This is the full and complete agreement between you and the Company
on this term.  Although your job duties, title, compensation and benefits, as
well as the Company's human resources policies and procedures, may change from
time to time, the "at will" nature of your employment may only be changed in an
express written agreement signed by you and a duly authorized officer of the
Company.

(a)

Termination for Cause.  The Company may terminate your employment at any time
for Cause.  As used herein, "Cause" is defined to mean (I) you have been
convicted of, or have pleaded guilty or nolo contendere to, any felony or a
crime involving moral turpitude; (II) you have engaged in willful misconduct or
materially failed or refused to perform the duties reasonably assigned to you or
have performed such duties with evidenced gross negligence or have breached any
terms or conditions of your agreements with the Company, and, following 10 days
written notice of such conduct, have failed to cure it; or (III) you have
committed any fraud, embezzlement, misappropriation of funds, breach of
fiduciary duty or other act of dishonesty against the Company.  Upon termination
for Cause, the Company will pay you your (i) Base Salary accrued through the
date of termination, (ii) accrued and unused vacation through the date of
termination, (iii) any unreimbursed business expenses incurred





--------------------------------------------------------------------------------

through the date of termination (and otherwise payable in accordance with the
Company's expense reimbursement policy), and (iv) all benefits accrued and
vested through the date of termination pursuant to the Company's employee
benefit plans in which you then participate (the "Accrued Obligations") up to
the date of the notice of termination, which date shall be for all purposes of
this Letter Agreement the date of termination of your employment.  The Company
will not have any other compensation obligations to you.  

(b)

Termination other than Death or Cause.  The Company may terminate your
employment for any reason not described in Section 5(a) , including Disability,
at any time by giving you written notice thereof, and the date on which you
received such notice will be your date of termination. Upon such a termination,
the Company will provide you with the compensation described in Section 6.




“Disability “ means an injury, or physical or mental illness or incapacity of
such character as to as to substantially disable you from performing you duties
hereunder for a period of more than (6) months in the aggregate during any
twelve (12) month period.




(c)

Constructive Termination.  You may terminate your employment for Constructive
Termination (as defined below) by giving the Company written notice thereof 30
days in advance of such effective date, which effective date shall be your date
of termination; provided, however, in the event you fail to give such notice
within 90 days after the occurrence of an event constituting Constructive
Termination, you will be deemed to have waived your right to terminate your
employment for Constructive Termination.  Upon such a termination, the Company
will provide you with the compensation described in Section 6.  Absent your
express agreement to the contrary, the term “Constructive Termination” means:




(i)

a reduction in your Base Salary or a material adverse change to the Incentive
Plan that effects you differentially and adversely from other employees with
comparable levels of responsibility;

(ii)

if you are subjected to discrimination, harassment or abuse as a result of your
race, color, religion, creed, sex, age, national origin, sexual orientation or
disability;

(iii)

a failure of a successor of the Company to assume the obligations of this
agreement;

(iv)

a material breach by the Company of this agreement;

provided that, in each such case, the Company has 15 days following receipt of
such written notice from you to cure.  For purposes of this Section, an
isolated, immaterial and inadvertent action not taken in bad faith by the
Company that is remedied by the Company promptly after receipt of written notice
thereof given by you will not be considered Constructive Termination.   

(d)

Voluntary Termination.  You may terminate your employment at any time for a
reason other than Constructive Termination, and the effective date of your
termination will be the date on which such notice is received by the Company.
 The Company will pay you your Accrued Obligations through the date of
termination.  The Company will have no other obligations to you.  

(e)

Board. Notwithstanding the foregoing, the termination of your employment
hereunder by the Company for Cause or during the first three years of this
Agreement by you for other than Constructive Dismissal  shall automatically be
deemed as your resignation from the Board of





--------------------------------------------------------------------------------

Directors of the Company and any affiliates without any further action, except
when the Board shall, in writing, request a continuation of duty as a Director
in its sole discretion.

6.

Severance Compensation.  Notwithstanding the above if (i) you are terminated by
the Company without Cause, (ii) you terminate your employment due to
Constructive Termination, or (iii) your employment terminates as a result of
your  Disability the Company will provide you the following compensation:



(a)

The Company will pay you (i) your Accrued Obligations through the date of
termination, and (ii) your continued Base Salary, Vehicle Allowance, Plan
Benefits and Club Membership  on a monthly basis for a period of thirty months,
following the date of termination. If you are eligible to receive disability
payments pursuant to a disability insurance policy paid for by the Company, you
shall assign such benefits to the Company for all periods as to which you are
receiving payment under this Letter Agreement.




(b)

The provision of the foregoing severance is conditioned upon receipt from you of
a signed a general release and non-disparagement agreement (the "Waiver and
Release of Claims" in the form attached hereto as Exhibit A) and your continued
compliance with the terms of this Letter Agreement.




7.

Termination by Virtue of Death. In the event of your death while employed
pursuant to this Agreement, all obligations of the parties hereunder shall
terminate immediately, and the Company shall, pursuant to the Company’s standard
payroll policies, pay to your legal representatives the Accrued Obligations and
any vested benefits that you or your estate, may be entitled to receive under
any Company disability or insurance plan or other applicable employee benefit
plan.




8.

Outside Activities During Employment; No Conflicting Obligations.  In addition
to any obligations contained in the Employment, Non competition, Confidential
Information and Intellectual Property Assignment Agreement attached as Exhibit B
so long as you render services to the Company, you will not assist any person or
organization in competing with the Company, or in preparing to compete with the
Company.  You represent and warrant to the Company that specifically excluding
the associations and commitments detailed in Schedule previously delivered to
the Company, that you are under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with his obligations under this
Letter Agreement.  You  represent and warrant that you will not use or disclose,
in connection with your employment with the Company, any trade secrets or other
proprietary information or intellectual property in which you or any other
person has any right, title or interest and that your employment will not
infringe or violate the rights of any other person.  You represent and warrant
to the Company that you have returned all property and confidential information
belonging to any prior employer.




9.

Withholding Taxes.  All forms of compensation referred to in this Letter
Agreement are subject to reduction to reflect applicable withholding and payroll
taxes.

10.

Entire Agreement.  This Letter Agreement and the agreements referred to in this
Letter Agreement contain all of the terms of your employment with the Company
and supersede any prior understandings or agreements, whether oral or written,
between you and the Company.

11.

Amendment.  This Letter Agreement may not be amended or modified except by an
express written agreement signed by you and a duly authorized officer of the
Company.  








--------------------------------------------------------------------------------



11.

Dispute Resolution; Governing Law.

(a)

This Letter Agreement shall be construed and enforced in accordance with the
internal laws of the State of Nevada applicable to contracts wholly executed and
performed therein without regard to any conflicts of laws rules.

(b)

If any dispute between the parties arising under this Letter Agreement cannot
reasonably be resolved by the Parties through mutual negotiation, the Parties
hereto agree that the claim or dispute including the arbitrability of the Letter
Agreement will be submitted to and decided by binding arbitration under the
Commercial Rules of the American Arbitration Association, except to the extent
that the Commercial Rules conflict with this provision, in which event, this
Letter Agreement shall control.  This arbitration provision shall not limit the
right of either Party prior to or during any such Dispute to seek, use, and
employ ancillary, or preliminary rights and/or remedies, judicial or otherwise,
for the purpose of maintaining the status quo until such time as the arbitration
award is rendered or the Dispute is otherwise resolved.  Within ten (10)
calendar days of service of a Demand for Arbitration, the Parties shall agree
upon a sole arbitrator, or if a sole arbitrator cannot be agreed upon within ten
(10) calendar days, then either Party may apply to any judge in any court of
competent jurisdiction in the city of Las Vegas, Clark County, Nevada  for
appointment of the arbitrator. The arbitrator(s) shall have the authority only
to award equitable relief and compensatory damages, and shall not have the
authority to award punitive damages or other non-compensatory damages. The
arbitrator shall have the right to award costs including expenses and attorneys’
fee incurred in connection with these dispute resolution procedures and the
fees, expenses and costs incurred by the arbitrator.  The decision of the
arbitrator(s) shall be final and binding and may not be appealed.  Any party may
apply to any court having jurisdiction to enforce the decision of the
arbitrator(s) and to obtain a judgment thereon.   All arbitration proceedings
held pursuant to this Letter Agreement shall be held in Clark County, Nevada.
 The discovery provision of the Nevada Rules of Civil Procedure in effect at the
time of arbitration shall be deemed incorporated herein for the purpose of such
arbitration proceedings.  Either Party, at its sole discretion, may consolidate
an arbitration conducted under this Letter Agreement with any other arbitration
to which it is a party provided that (i) the arbitration agreement governing the
other arbitration permits consolidation, (ii) the arbitrations to be
consolidated substantially involve common questions of law or fact, and (iii)
the arbitrations employ materially similar procedural rules and methods for
selecting arbitrator(s).  This agreement to arbitrate waives any right to trial
by jury.




(c )

Equitable Remedies.  Each of the Company and Employee agree that disputes
relating to or arising out of a breach of the covenants contained in this Letter
Agreement would likely require injunctive relief to maintain the status quo of
the parties pending the appointment of an arbitrator pursuant to this Letter
Agreement.  The parties hereto also agree that it would be impossible or
inadequate to measure and calculate the damages from any breach of the covenants
contained in this Letter Agreement prior to resolution of any dispute pursuant
to arbitration.  Accordingly, if either party claims that the other party has
breached any covenant of this Intellectual Property Agreement, that party will
have available, in addition to any other right or remedy, the right to obtain an
injunction from a court of competent jurisdiction restraining such breach or
threatened breach and/or to specific performance of any such provision of this
Letter Agreement pending resolution of the dispute through arbitration.  The
parties further agree that no bond or other security shall be required in
obtaining such equitable relief and hereby consents to the issuance of such
injunction and to the ordering of specific performance.  However, upon
appointment of an arbitrator, the arbitrator shall review any interim,
injunctive relief granted by a court of competent jurisdiction and shall have
the discretion, jurisdiction, and authority to continue, expand, or dissolve
such relief pending completion of the arbitration of such dispute or
controversy.  The parties agree that any orders issued by the arbitrator may be
enforced by any court of competent jurisdiction if necessary to ensure
compliance by the parties.








--------------------------------------------------------------------------------



13.

Code Section 409 This Letter Agreement is intended to comply with Section 409A
of the Internal Revenue Code, and  the interpretative guidance thereunder,
including the exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in kind distributions, and shall be administratively
administered accordingly. You hereby agrees that the Company may, without
further consent from you, make  the minimum changes to this Letter Agreement as
may be necessary or appropriate to avoid the imposition of additional taxes or
penalties on you pursuant to Section 409A of the Code. The Company cannot
guarantee that the payments and benefits that may be paid or provided pursuant
to this Letter Agreement will satisfy all applicable provisions of Section 409A
of the Code.  In the case of any reimbursement payment which is required to be
made promptly under this Letter Agreement, such payment will be made in all
instances no later than December 31, of the calendar year following the calendar
year in which the obligation to make such reimbursement arises. Notwithstanding
the foregoing, if any payments or benefits under this Letter Agreement become
subject to Section 409A of the Code, then for the purpose of complying
therewith, to the extent such payments or benefits do not satisfy the separation
pay exemption described in Treasury Regulation § 1.409A-1(b)(9)(iii) or any
other exemption available under Section 409A of the Code (the “Non-Exempt
Payments”), if you are a specified employee as described in Treasury Regulation
§ 1.409A-1(i) on the date of termination, any amount of such Non-Exempt Payments
which would be paid prior to the six-month anniversary of the date of
termination shall instead be accumulated and paid to you in a lump sum payment
within five (5) business days after such six-month anniversary.




REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK








--------------------------------------------------------------------------------




This Letter Agreement shall be deemed effective when signed below by the
Employee.  

Very truly yours,

GENESIS FINANCIAL INC.



By:  

/s/ John R. Coghlan                 




Name:  John R. Coghlan




Title:  President




I have read and accept this employment offer:

/s/ Roy Rose                                          




Roy Rose

Dated:  Feb 15, 2018





--------------------------------------------------------------------------------

EXHIBIT A




GENESIS FINANCIAL INC.




Waiver and Release of Claims




I understand that this Release Agreement (“Release”), constitutes the complete,
final and exclusive embodiment of the entire agreement between Genesis Financial
Inc. (the "Company") and me with regard to the subject matter hereof. I am not
relying on any promise or representation by the Company that is not expressly
stated herein.

In consideration of benefits I will receive under my employment agreement with
the Company, I hereby release, acquit and forever discharge the Company, its
parents and subsidiaries, and their officers, directors, agents, servants,
employees, shareholders, attorneys, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim for indemnification
I may have as a result of any third party action against me based on my
employment with, or service as a director of, the Company), arising out of or in
any way related to agreements, events, acts or conduct at any time prior to and
including the date I execute this Release, including, but not limited to: all
such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of my
employment, including but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other equity or ownership interests in the Company, vacation pay, fringe
benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law or cause of
action.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any rights or claims that
may arise after the date I execute this Release; (B) I have the right to consult
with an attorney prior to executing this Release; (C) I have twenty-one (21)
days to consider this Release (although I may choose to voluntarily execute this
Release earlier); (D) I have seven (7) days following my execution of this
Release to revoke the Release; and (E) this Release shall not be effective until
the date upon which the revocation period has expired, which shall be the eighth
(8th) day after I execute this Release (provided that I have returned it to the
Company by such date).

I acknowledge that in certain States the laws provide language similar to the
following: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.” I hereby expressly waive and relinquish all rights and benefits under
that section and any law of any jurisdiction of similar effect with respect to
my release of any claims I may have against the Company, its affiliates, and the
entities and persons specified above.















--------------------------------------------------------------------------------

EMPLOYEE

                                                                       













Date:                                                               








[Signature Page to Waiver and Release of Claims]




--------------------------------------------------------------------------------

EXHIBIT B




GENESIS FINANCIAL INC.




Employment, Non Competition, Confidential Information and Intellectual Property
Assignment Agreement

As a condition of my employment with Genesis Financial Inc., its subsidiaries,
affiliates, successors or assigns (together, the "Company"), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by Company, I (sometimes referred to
as the “Second Party”) agree to the following terms under this Employment,
Confidential Information and Intellectual Property Assignment Agreement
(the "Intellectual Property Agreement"):



1.

Employment.




(a)

I understand and acknowledge that my employment with the Company is for an
unspecified duration and constitutes "at-will" employment.  I acknowledge that
this employment relationship may be terminated at any time, with or without good
cause or for any or no cause, at the option either of the Company or myself,
with or without notice.




(b)

I agree that, during the term of my employment with the Company, I will not
engage in any other employment, occupation, consulting or other business
activity related to the business in which the Company is now involved or becomes
involved during the term of my employment. Provided however that I may continue
in my role as a shareholder, advisor, member, Chairman, company secretary,
director or executive director of those enterprises listed (the “Enterprises”)
in Schedule A.




(c ) "Competitive Business" means any business that supplies products or
services competitive with those then supplied by the Company or which the
Company was contemplating supplying when the Employee was employed by the
Company.




"Employment Period" means the period during which the Employee is employed by
the Company.




"Termination Date" means the date that the Employee's employment with the
Company is terminated, for any reason, in accordance with the Letter Agreement.




Non-Competition. I acknowledge that employment by the Company will give me
access to the Confidential Information, and that my knowledge of the
Confidential Information will enable the me to put the Company at a significant
competitive disadvantage if I am employed or engaged by or becomes involved in a
Competitive Business. Accordingly, during the Employment Period and for one year
after the Termination Date I will not, directly or indirectly, individually or
in partnership or in conjunction with any other Person:




(i)  be engaged, directly or indirectly, in any manner whatsoever, including,
without limitation, either individually or in partnership, jointly or in
conjunction with any other person, or as an employee, consultant, adviser,
principal, agent, member or proprietor in any Competitive Business;




(ii)  be engaged, directly or indirectly, in any manner whatsoever, including,
without limitation, either individually or in partnership, jointly or in
conjunction with any other person, or as an employee, consultant, adviser,
principal, agent, member or proprietor in any Competitive Business in a capacity
in which the loyal and complete fulfilment of my duties to that











--------------------------------------------------------------------------------

Competitive Business would (i) inherently require that I use, copy or transfer
Confidential Information, or (ii) make beneficial any use, copy or transfer of
Confidential Information; or




(iii)  advise, invest in, lend money to, guarantee the debts or obligations of,
or otherwise have any other financial or other interest (including an interest
by way of royalty or other compensation arrangements) in or in respect of any
Person which carries on a Competitive Business.




The restriction in this Subsection 1(c ) will not prohibit me from holding not
more than 5% of the issued shares of a public company listed on any recognized
stock exchange or traded on any bona fide "over the counter" market anywhere in
the world.




Notwithstanding the above, the Company acknowledges that I have interests in the
 Enterprises and Company agrees that the retention of equity and/or
responsibilities as a member and/or advisor and/or participation by me as a
member of the board of directors, Executive-Chairman, Executive Director or
Company Secretary of any and all companies listed in Schedule ‘A’ and/or their
respective acquirer or parent following any merger or acquisition of 75% or
greater of the equity of any named Enterprise, shall be exempt from the
non-compete provisions in this section 1(c )  solely in respect of the
Enterprises' business as exist as of this date.






2.

Confidential Information.




(a)

Company Information.  I agree at all times during the term of my employment
(my "Relationship with the Company") and thereafter to hold in strictest
confidence, and not to use except for the benefit of the Company or to disclose
to any person, firm or corporation without written authorization of the Board of
Directors of the Company, any Confidential Information of the Company.  I
understand that "Confidential Information" means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customer lists and
customers (including, but not limited to, customers and suppliers of the Company
on whom I called or with whom I became acquainted during the term of my
Relationship with the Company), markets, works of original authorship,
photographs, negatives, digital images, software, computer programs, know-how,
ideas, developments, inventions (whether or not patentable), processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, forecasts, strategies, marketing, finances or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation or inspection of parts or
equipment.  Notwithstanding the foregoing, I further understand that
Confidential Information will not include any information which (i) was publicly
known and made generally available in the public domain prior to the time of
disclosure by the disclosing party; (ii) becomes publicly known and made
generally available after disclosure by the Company to the Second Party through
no action or inaction of the Second Party; (iii) is already in the possession of
the Second Party at the time of disclosure as shown by the Second Party's files
and records prior to the time of disclosure; (iv) is obtained by the Second
Party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the Second Party without use
of or reference to the Company's Confidential Information, as shown by documents
and other competent evidence in the Second Party's possession; or (vi) is
required by law to be disclosed by the Second Party, provided that such party
will give the Company written notice of such requirement prior to disclosing so
that the Company may seek a protective order or other appropriate relief.














--------------------------------------------------------------------------------



(b)

Other Employer Information.  I agree that I will not, during my Relationship
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity.




(c)

Third Party Information.  I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company's agreement with such third party.



3.

Intellectual Property.




(a)

Assignment of Intellectual Property.  I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title, and interest in and to any original works of authorship,
inventions, concepts, improvements or trade secrets, whether or not patentable
or registrable under copyright or similar laws, which I may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the period of time I am in the service of the
Company (collectively referred to as "Intellectual Property") and which (i) are
developed using the equipment, supplies, facilities or Confidential Information
of the Company, (ii) result from or are suggested by work performed by me for
the Company, or (iii) relate to the business, or to the actual or demonstrably
anticipated research or development of the Company.  The Intellectual Property
will be the sole and exclusive property of the Company.  I further acknowledge
that all original works of authorship which are made by me (solely or jointly
with others) within the scope of and during the period of my Relationship with
the Company and which are protectable by copyright are "works made for hire," as
that term is defined in the United States Copyright Act.  To the extent any
Intellectual Property is not deemed to be work for hire, then I will and hereby
do assign all my right, title and interest in such Intellectual Property to the
Company, except as provided in Section 3(e).




(b)

Patent and Copyright Registrations.  I agree to assist the Company, or its
designee, at the Company's expense, in every proper way to secure the Company's
rights in the Intellectual Property and any copyrights, patents or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Intellectual Property, and any
copyrights, patents or other intellectual property rights relating thereto.  I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of this Intellectual Property Agreement.  If the Company is unable
because of my mental or physical incapacity or for any other reason to secure my
assistance in perfecting the rights transferred in this Intellectual Property
Agreement, then I hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents as my agent and attorney in fact, to act for
and in my behalf and stead to execute and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations thereon with the same legal force and
effect as if executed by me.  The designation and appointment of the Company and
its duly authorized officers and agents as my agent and attorney in fact shall
be deemed to be coupled with an interest and therefore irrevocable.














--------------------------------------------------------------------------------



(c)

Maintenance of Records.  I agree to keep and maintain adequate and current
written records of all Intellectual Property made by me (solely or jointly with
others) during the term of my Relationship with the Company.  The records will
be in the form of notes, sketches, drawings, and works of original authorship,
photographs, negatives, digital images or any other format that may be specified
by the Company.  The records will be available to and remain the sole property
of the Company at all times.




(d)

Intellectual Property Retained and Licensed.  I provide below a list of all
original works of authorship, inventions, developments, improvements, and trade
secrets which were made by me prior to my Relationship with the Company
(collectively referred to as "Prior Intellectual Property"), which belong to me,
which relate to the Company's proposed business, products or research and
development, and which are not assigned to the Company hereunder; or, if no such
list is attached, I represent that there is no such Prior Intellectual Property.
 If in the course of my Relationship with the Company, I incorporate into
Company property any Prior Intellectual Property owned by me or in which I have
an interest, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make, have made,
modify, use and sell such Prior Intellectual Property as part of or in
connection with such Company property.




Prior Intellectual Property:

Identifying Number

Title

Date

or Brief Description










(e)

Exception to Assignments.  I understand that the provisions of this Intellectual
Property Agreement requiring assignment of Intellectual Property to the Company
do not apply to any intellectual property that (i) I develop entirely on my own
time; and (ii) I develop without using Company equipment, supplies, facilities,
or trade secret information; and (iii) do not result from any work performed by
me for the Company; and (iv) do not relate at the time of conception or
reduction to practice to the Company's current or anticipated business, or to
its actual or demonstrably anticipated research or development.  Any such
intellectual property will be owned entirely by me, even if developed by me
during the time period in which I am employed by the Company.  I will advise the
Company promptly in writing of any intellectual property that I believe meet the
criteria for exclusion set forth herein and are not otherwise disclosed pursuant
to Section 3(d) above.




(f)

Return of Company Documents.  I agree that, at the time of leaving the employ of
the Company, I will deliver to the Company (and will not keep in my possession,
recreate or deliver to anyone else) any and all works of original authorship,
photographs, negatives, digital images, devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by me pursuant to my Relationship with the
Company or otherwise belonging to the Company, its successors or assigns.  In
the event of the termination of my Relationship with the Company, I agree to
sign and deliver the "Termination Certificate" attached hereto as Appendix A.



4.

Notification of New Employer.  In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer or consulting client about my rights and obligations under this
Intellectual Property Agreement.



5.

No Solicitation of Employees.  In consideration for my Relationship with the
Company and other valuable consideration, receipt of which is hereby
acknowledged, I agree that during the period of my Relationship with the Company
as an Executive, officer and/or director and for a period of twelve (12) months
thereafter I shall not solicit the employment of any person who shall then be
employed by the











--------------------------------------------------------------------------------

Company (as an employee or consultant) or who shall have been employed by the
Company (as an employee or consultant) within the prior twelve (12) month
period, on behalf of myself or any other person, firm, corporation, association
or other entity, directly or indirectly.




6.

No Solicitation of Clients and Suppliers. The Employee acknowledges the
importance to the business carried on by the Company of the client and supplier
relationships developed by it and the unique opportunity that the Employee's
employment and the Employee's access to the Confidential Information offers to
interfere with these relationships. Accordingly, the Employee will not during
the Employment Period and for a period of one year thereafter directly or
indirectly, contact or solicit any person who the Employee knows to be a
prospective, current or former client or supplier of Company for the purpose of
selling to the client or buying from the supplier any products or services that
are the same as or substantially similar to, or in any way competitive with, the
products or services sold or purchased by Company during the Employee's
employment or at the end thereof, as the case may be.






7.

Representations.  I represent that my performance of all the terms of this
Intellectual Property Agreement will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my Relationship with the Company.  I have not entered into, and I agree
I will not enter into, any oral or written agreement in conflict herewith.  I
agree to execute any proper oath or verify any proper document required to carry
out the terms of this Intellectual Property Agreement.



8.

Arbitration and Equitable Relief.




(a)

Arbitration.  If any dispute between the parties arising under this Agreement
cannot reasonably be resolved by the Parties through mutual negotiation, the
Parties hereto agree that the claim or dispute including the arbitrability of
the Agreement will be submitted to and decided by binding arbitration under the
Commercial Rules of the American Arbitration Association, except to the extent
that the Commercial Rules conflict with this provision, in which event, this
Agreement shall control.  This arbitration provision shall not limit the right
of either Party prior to or during any such Dispute to seek, use, and employ
ancillary, or preliminary rights and/or remedies, judicial or otherwise, for the
purpose of maintaining the status quo until such time as the arbitration award
is rendered or the Dispute is otherwise resolved.  Within ten (10) calendar days
of service of a Demand for Arbitration, the Parties shall agree upon a sole
arbitrator, or if a sole arbitrator cannot be agreed upon within ten (10)
calendar days, then either Party may apply to any judge in any court of
competent jurisdiction in city of Las Vegas, State of  Nevada for appointment of
the arbitrator.  The arbitrator(s) shall have the authority only to award
equitable relief and compensatory damages, and shall not have the authority to
award punitive damages or other non-compensatory damages.  The arbitrator shall
have the right to award costs including expenses and attorneys’ fee incurred in
connection with these dispute resolution procedures and the fees, expenses and
costs incurred by the arbitrator.   The decision of the arbitrator(s) shall be
final and binding and may not be appealed.  Any party may apply to any court
having jurisdiction to enforce the decision of the arbitrator(s) and to obtain a
judgment thereon.   All arbitration proceedings held pursuant to this Agreement
shall be held in city of Las Vegas, State of Nevada.  The discovery provision of
the Nevada Rules of Civil Procedure in effect at the time of arbitration shall
be deemed incorporated herein for the purpose of such arbitration proceedings.
 Either Party, at its sole discretion, may consolidate an arbitration conducted
under this Agreement with any other arbitration to which it is a party provided
that (i) the arbitration agreement governing the other arbitration permits
consolidation, (ii) the arbitrations to be consolidated substantially involve
common questions of law or fact, and (iii) the arbitrations employ materially
similar procedural rules and methods for selecting arbitrator(s).  This
agreement to arbitrate waives any right to trial by jury.




(b)

Equitable Remedies.  Each of the Company and I agree that disputes relating to
or











--------------------------------------------------------------------------------

arising out of a breach of the covenants contained in this Intellectual Property
Agreement would likely require injunctive relief to maintain the status quo of
the parties pending the appointment of an arbitrator pursuant to this
Intellectual Property Agreement.  The parties hereto also agree that it would be
impossible or inadequate to measure and calculate the damages from any breach of
the covenants contained in this Intellectual Property Agreement prior to
resolution of any dispute pursuant to arbitration.  Accordingly, if either party
claims that the other party has breached any covenant of this Intellectual
Property Agreement, that party will have available, in addition to any other
right or remedy, the right to obtain an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and/or to specific
performance of any such provision of this Intellectual Property Agreement
pending resolution of the dispute through arbitration.  The parties further
agree that no bond or other security shall be required in obtaining such
equitable relief and hereby consents to the issuance of such injunction and to
the ordering of specific performance.  However, upon appointment of an
arbitrator, the arbitrator shall review any interim, injunctive relief granted
by a court of competent jurisdiction and shall have the discretion,
jurisdiction, and authority to continue, expand, or dissolve such relief pending
completion of the arbitration of such dispute or controversy.  The parties agree
that any orders issued by the arbitrator may be enforced by any court of
competent jurisdiction if necessary to ensure compliance by the parties.




9.

General Provisions.




(a)

Governing Law; Consent to Personal Jurisdiction.  This Intellectual Property
Agreement will be governed by the laws of the State of Nevada as they apply to
contracts entered into and wholly to be performed within such State. Subject to
section 8(a) I hereby expressly consent to the nonexclusive personal
jurisdiction and venue of the state and federal courts in Las Vegas, Nevada for
any lawsuit filed there by either party arising from or relating to this
Intellectual Property Agreement.




(b)

Entire Agreement.  This Intellectual Property Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions between us.  No modification of
or amendment to this Intellectual Property Agreement, nor any waiver of any
rights under this Intellectual Property Agreement, will be effective unless in
writing signed by the party to be charged.  Any subsequent change or changes in
my duties, salary or compensation will not affect the validity or scope of this
Intellectual Property Agreement.




(c)

Severability.  If one or more of the provisions in this Intellectual Property
Agreement are deemed void by law, then the remaining provisions will continue in
full force and effect.




(c)

Successors and Assigns.  This Intellectual Property Agreement will be binding
upon my heirs, executors, administrators and other legal representatives and
will be for the benefit of the Company, its successors, and its assigns.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Employment, Confidential
Information and Intellectual Property Assignment Agreement as of  February 1,
2018.







By:                                                                        

Name:  Roy Rose                                                  



Address:

                                                              

                                                              




WITNESS

By:                                                                        

Name:                                                                  



Address:

                                                             

                                                             





 




--------------------------------------------------------------------------------







APPENDIX B

GENESIS FINANCIAL INC.

Termination Certificate

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Genesis Financial Inc., its subsidiaries, affiliates,
successors or assigns (together, the "Company").




I further certify that I have complied with all the terms of the Company's
Employment, Confidential Information and Intellectual Property Assignment
Agreement signed by me (the "Intellectual Property Agreement"), including the
reporting of any Intellectual Property (as defined therein), conceived or made
by me (solely or jointly with others) covered by the Intellectual Property
Agreement.




I further agree that, in compliance with the Intellectual Property Agreement, I
will preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants or licensees.










Date:  

                                      , ________

                                                               

(Signature)






























